Exhibit 10.1

  

LONG TERM INCENTIVE PLAN (LTIP) AGREEMENT

 

 

This LONG TERM INCENTIVE PLAN AGREEMENT (“Agreement”) is made and entered into
as of the [Date of Signature], 2016 (“Effective Date”) by and between Northwest
Pipe Company (the “Company”), and XXXXX (“Employee”) (collectively, “the
parties”).

 

RECITALS

 

The Company has determined that it would like to provide certain financial
incentives to Employee in order to encourage continued employment, on the terms
and subject to the conditions set forth in this Agreement. Simultaneously with
the execution of this Agreement, and as a condition to the financial incentives
provided by this Agreement, Employee is executing and delivering to the Company
a Confidentiality Agreement in the form provided by the Company.

 

AGREEMENT

 

The parties hereto hereby agree as follows:

 

1.     LTIP Cash Payments.

 

1.1     Subject to the terms and conditions of this Agreement, the Company
hereby agrees to pay to Employee lump sum cash payments equal to $XX,XXX on the
final regular payroll date of 2016 and $XX,XXX on the final regular payroll date
of 2017, in each case subject to applicable tax withholding.

 

1.2     Subject to Section 1.3, if Employee ceases to be employed by the Company
or any subsidiary of the Company, for any reason or for no reason, with or
without cause, before the payment date of either of the cash payments provided
for in Section 1.1, Employee shall forfeit Employee’s right to receive the
unpaid cash payment or payments.

 

1.3     In the event a change in control of the Company (as defined in Appendix
A) occurs at any time prior to the payment date of either of the cash payments
provided for in Section 1.1, Section 1.2 shall not apply and the unpaid cash
payment or payments shall be paid to Employee as soon as practicable following
the change in control.

 

2.     LTIP RSU Grant. The Employee shall receive an LTIP RSU Grant on the
following terms:

 

2.1     Grant. The Company hereby grants Employee an award of XXX Restricted
Stock Units, subject to all of the terms and conditions of this Agreement and
the Company’s stockholder approved 2007 Stock Incentive Plan (the “Plan”). The
grant of Restricted Stock Units obligates the Company, upon vesting in
accordance with this Agreement, to deliver to Employee one share of common stock
of the Company (a “Share”) for each Restricted Stock Unit.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.2     Company’s Obligation to Pay. Unless and until the Restricted Stock Units
have vested in the manner set forth in Sections 2.3 through 2.5, Employee will
have no right to payment of such Restricted Stock Units. Prior to actual payment
of any vested Restricted Stock Units, such Restricted Stock Units will represent
an unsecured obligation. Payment of any vested Restricted Stock Units shall be
made only in whole Shares.

 

2.3     Vesting Schedule. Except as provided in Sections 2.4 and 2.5, the
Restricted Stock Units awarded by this Agreement shall vest on January 16, 2018.
Restricted Stock Units shall not vest unless the Employee has been continuously
employed by the Company or by one of its subsidiaries from the Effective Date
until the date the Restricted Stock Units vest in accordance with the provisions
of this Agreement.

 

2.4     Change in Control. In the event a change in control of the Company (as
defined in Appendix A) occurs at any time prior to the January 16, 2018, the
Restricted Stock Units will be immediately vested.

 

2.5     Committee Discretion. The Compensation Committee of the Company’s Board
of Directors (the “Committee”), in its discretion, may accelerate the vesting of
the Restricted Stock Units or any portion thereof at any time, subject to the
terms of the Plan. If so accelerated, such Restricted Stock Units will be
considered as having vested as of the date specified by the Committee.

 

2.6     Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 2.3 through 2.5 will be paid to the Employee as soon as
practicable following the date of vesting, subject to Section 2.9.

 

2.7     Forfeiture. Notwithstanding any contrary provision of this Agreement,
any Restricted Stock Units that have not vested pursuant to Sections 2.3 through
2.5 at the time of the Employee’s termination of service (with or without cause)
with the Company and its subsidiaries will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company.

 

2.8     Death of Employee. Any distribution of Shares that vested during
Employee’s lifetime which is to be made to the Employee under this Agreement
after the Employee is deceased shall be made to the administrator or executor of
the Employee’s estate. Any such administrator or executor must furnish the
Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

2.9     Withholding of Taxes. When Shares are issued as payment for vested
Restricted Stock Units, the Company (or the employing Subsidiary) may withhold a
portion of the Shares that have an aggregate market value sufficient to pay
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes required to be withheld by the Company or the employing
Subsidiary with respect to the Shares, unless the Company, in its sole
discretion, either requires or otherwise permits the Employee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence will be rounded up to the nearest whole Share, with no
refund for any value of the Shares withheld in excess of the tax obligation as a
result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Employee, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to the Restricted Stock Units award and any Shares delivered in payment thereof
are the sole responsibility of the Employee. By accepting this award, the
Employee expressly consents to the withholding of Shares and to any additional
cash withholding as provided for in this Section 2.9.

 

 

 
Page 2

--------------------------------------------------------------------------------

 

 

2.10     Rights as Shareholder. Neither the Employee nor any person claiming
under or through the Employee will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Employee will have all the rights of a shareholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

 

2.11     Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

 

2.12     Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Committee may establish
from time to time for reasons of administrative convenience.

 

2.13     Adjustments Upon Changes in Capital. The aggregate number of Restricted
Stock Units covered by this Agreement will be proportionally adjusted for any
increase or decrease in the number of issued and outstanding Shares resulting
from a stock split-up or consolidation of Shares or any like capital
adjustments, or the payment of any stock dividend

 

 

 
Page 3

--------------------------------------------------------------------------------

 

 

3.     Severance Benefit on Termination without Cause.

 

3.1     Subject to the terms and conditions of this Agreement, in the event
Employee’s employment with the Company is terminated by the Company without
Cause (as defined below) before the final regular payroll date of 2017, the
Company shall (a) pay Employee an amount equal to
[six][twelve][eighteen][twenty-four] months of salary via a lump sum that is
payable no later than 2 months following termination, and (b) extend Employee’s
health insurance coverage under COBRA for the shorter of the same number of
months as cash severance is provided or the maximum COBRA period. For purposes
of Section 409A of the Internal Revenue Code, the right to a series of
installment payments under this Section 3 shall be treated as a right to a
series of separate payments. If any payment under this Section 3 would
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code, no change to the timing of that payment may be made without compliance
with applicable provisions of Section 409A.

 

3.2      “Cause” shall mean (i) conviction of a crime involving moral turpitude;
(ii) Employee’s neglect or inadequate performance of his/her duties as
determined at any time in the sole and absolute discretion of the Company; (iii)
Employee’s breach of this Agreement or misconduct in connection with his/her
employment; or (iv) Employee personally engaging in illegal conduct.

 

3.3     As a condition to the receipt of any payments provided for in Section
3.1, Employee shall, no later than 50 days after termination of employment
without Cause, execute and deliver to the Company a Separation Agreement on a
form provided by the Company that shall be substantially in the form set forth
in Appendix B. The Company shall provide the form of Separation Agreement for
signature by Employee no later than 5 days after the termination of employment
without Cause. Any payments required under Section 3.1 will be payable only
after timely receipt by the Company of a signed Separation Agreement from
Employee and expiration of the applicable revocation period provided thereunder.

 

3.4     Employee agrees that the payments under Section 3.1 are conditioned on
Employee’s agreement to and compliance with the following restrictive covenants.
If Employee breaches any of the following restrictive covenants, then, in
addition to any other remedies available to the Company at law or in equity, the
Company shall not be required to make any additional payments under Section 3.1
and may immediately discontinue such payments.

 

(a)     Employee covenants and agrees with the Company that for a period of
[six][twelve][eighteen][twenty-four] months following the termination of
Employee’s employment without Cause, Employee will not, directly or indirectly
(whether as a sole proprietor, partner, stockholder, director, officer,
employee, independent contractor or in any other capacity as principal or
agent), engage in any business that is competitive with the Company’s business
anywhere in the world.

 

(b)     Employee covenants and agrees with the Company that for a period of
[six][twelve][eighteen][twenty-four] months following the termination of
Employee’s employment without Cause, Employee will not, directly or indirectly
(i) solicit, recruit, divert or take away, or attempt to solicit, recruit,
divert or take away, any person who is an employee of the Company or any
subsidiary of the Company, or otherwise induce or attempt to induce any such
employees to terminate their employment with the Company or any subsidiary of
the Company; or (ii) whether for Employee or any other person or entity, call
upon or solicit any customer of the Company or any subsidiary of the Company.

 

 

 
Page 4

--------------------------------------------------------------------------------

 

 

4.     Not a Contract of Employment. Nothing in this Agreement is intended to be
construed to be a contract of employment or shall give Employee any right to
continue employment for any period of time. Nothing in this Agreement is
intended to require Employee to provide services to the Company for any period
of time. The parties acknowledge that Employee’s employment may be terminated by
either Employee or the Company at any time.

 

5.     Miscellaneous.

 

5.1     No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

5.2     Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. Counterpart signature pages may be
delivered via email.

 

5.3     Choice of Law; Jurisdiction. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Washington, without giving effect to any choice of law or conflict of law rules
or principles. The parties hereby irrevocably submit to the jurisdiction of the
courts of Washington and waive any claim or defense of inconvenient or improper
forum or lack of personal jurisdiction under any applicable law or decision.

 

5.4     Agreement to Arbitrate Disputes. To facilitate efficient resolution of
all disputes arising out of or related in any way to the interpretation or
application of this Agreement or to Employee’s employment with the Company or
the termination of that employment, the Parties agree all such disputes shall be
resolved exclusively, fully, and finally by binding arbitration. The parties
understand and agree that pursuant to this Agreement they are waiving the right
to have disputes resolved in court by a judge or jury and instead to have such
disputes resolved by a neutral arbitrator. Arbitration proceedings pursuant to
this provision shall occur within 50 miles of Employee’s place of employment, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (AAA) in effect at the time a demand for
arbitration is made. Those rules are available on the Internet at
http://www.adr.org or by calling the AAA at 1-800-559-3222.

 

5.5     Complete Agreement; Waiver; Amendment. This Agreement and the documents
cited herein constitute the parties’ entire agreement, arrangement, and
understanding regarding the subject matter, superseding any prior or
contemporaneous agreements, arrangements, or understandings, whether written or
oral, between the Employee and the Company regarding the same subject matter;
and may not be modified, amended, discharged, or terminated, nor may any of
their provisions be varied or waived, except by a further signed written
agreement between the parties.

 

 

 
Page 5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

THE COMPANY:

 

NORTHWEST PIPE COMPANY

 

 

By: ______________________________

Scott Montross

Chief Executive Officer

EMPLOYEE:

 

 

 

 

____________________________________

[EMPLOYEE]

 

 
Page 6

--------------------------------------------------------------------------------

 

 

Appendix A

 

Change in Control; Person.

 

A.

For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following events:

 

1.     The consummation of:

 

a.     any consolidation, merger or plan of share exchange involving the Company
(a “Merger”) in which the Company is not the continuing or surviving corporation
or pursuant to which shares of Common Stock of the Company (“Company Shares”)
would be converted into cash, securities or other property, other than a Merger
involving Company Shares in which the holders of Company Shares immediately
prior to the Merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the Merger,

 

b.     any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company; or

 

c.     the adoption of any plan or proposal for the liquidation or dissolution
of the Company.

 

2.     At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof unless each new
director elected during such two-year period was nominated or elected by
two-thirds of the Incumbent Directors then in office and voting (with new
directors nominated or elected by two-thirds of the Incumbent Directors also
being deemed to be Incumbent Directors); or

 

3.     Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases, or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company ordinarily having the right to vote for
the election of directors (“Voting Securities”) representing thirty percent
(30%) or more of the combined voting power of the then outstanding Voting
Securities.

 

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire (other than on the same basis
as all other holders of the Company Shares) an equity interest in an entity that
acquires the Company in a Change in Control otherwise described under
subparagraph A.1 above, or (2) you are part of a group that constitutes a Person
which becomes a beneficial owner of Voting Securities in a transaction that
otherwise would have resulted in a Change in Control under subparagraph A.3
above.

 

 

 
Page 7

--------------------------------------------------------------------------------

 

 

B.

For purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company or any
employee benefit plan(s) sponsored by the Company.

 

 

 
Page 8

--------------------------------------------------------------------------------

 

 

 

Appendix B

 

SEPARATION AGREEMENT

 

The Parties to this Separation Agreement (“Agreement”) are Northwest Pipe
Company, an Oregon corporation (“Company”), and ___________, an individual
(“Executive”) (collectively, the “Parties”).

 

WHEREAS, Executive has been employed by the Company, in the State of Washington,
in a senior position. His/her current job title is
_______________________________; and

 

WHEREAS, Executive will separate from his position with the Company on or about
__________, and that will be his/her last day of employment;

 

NOW THEREFORE, in consideration of mutual terms, covenants, conditions, and
promises, the Parties agree to fully settle, compromise, and resolve all
disputes and controversies between them, whether actual or potential, related in
any way to Executive’s employment, termination, or association with the Company,
and agree to the following terms with respect to Executive’s separation from the
Company:

 

 

1.

Executive’s last day of work and termination date at Northwest Pipe will be
______________. The Company will pay Executive for any vacation accrued, but
unused, as of his/her last day of work.

 

 

2.

The Company will pay Executive the equivalent of __ month’s salary at his/her
final rate of pay, minus standard tax withholdings, which is equal to a total
gross amount of $___________ and will extend Executive’s health insurance
coverage under COBRA for the shorter of the same number of months as the cash
severance is provided or the maximum COBRA period. Executive will receive the
cash severance benefit in the form of a lump sum lump payment, which will be
payable within 2 months of termination, provided the lump sum payment will be
(8) days or more after Executive has signed and returned this Agreement to
Shannon Hollis at the corporate office.

 

These severance benefits are being paid in exchange for Executive’s agreement to
comply with the restrictive covenants set forth in Section 3.4 of the Long Term
Incentive Plan Agreement between Executive and the Company. Severance is also
being paid in exchange for Executive’s full release of any and all claims as
described below. Executive agrees this compensation is the total amount due from
the Company under this Agreement or under any wage and hour laws. Executive
agrees that s/he is solely responsible for all tax obligations including all
reporting and payment obligations that may arise as a consequence of this
Agreement. Executive agrees to indemnify and hold harmless Company from any tax
liability that may arise from this Agreement.

 

 

3.

In the event Executive revokes the signed release during the designated
timeframe in Section 6, or violates the restrictive covenants in Section 3.4 of
the Long Term Incentive Plan Agreement between Executive and the Company,
Executive’s severance benefits including health insurance coverage will
immediately cease.

 

 

 
Page 9

--------------------------------------------------------------------------------

 

 

 

4.

Release of Claims by Executive. In exchange for the promises, covenants, and
consideration described in this Agreement, Executive, on behalf of her/himself
and his/her descendants, ancestors, dependents, heirs, executors,
administrators, successors, and assigns, hereby fully releases and forever
discharges the Company from any and all claims, demands, actions, suits, causes
of action, debts, reimbursements, accounts, or controversies of any nature
whatsoever, known or unknown, that s/he has, or may have had, against the
Company, up to and including the date this Agreement is signed. This release
includes, without limitation, all claims arising out of, or in any way related
to, Executive’s employment or the termination of that employment at the Company;
all claims that were expressly or impliedly asserted or could have been asserted
by Executive against the Company; all claims in any way related to any action or
inaction by the Company occurring at any time before this Agreement was signed;
and any and all actions or omissions by the Company, its officers, directors,
employees, or agents, up to and including the date this Agreement was signed.
This release also includes, without limitation, any and all claims under any
state, federal, or local law or other authority, including, without limitation,
Title VII of the Civil Rights Act of 1964; the Family and Medical Leave Act; the
Post Civil War Civil Rights Acts (42 USC §§ 1981-1988); the Civil Rights Act of
1991; the Equal Pay Act; the Fair Labor Standards Act; the Occupational Safety
and Health Act; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Rehabilitation Act of 1973; the Americans with
Disabilities Act; the Uniform Services Employment and Reemployment Rights Act;
the Davis-Bacon Act; the Walsh-Healey Act; the Employee Retirement Income
Security Act; the Contract Work Hours and Safety Standards Act; Executive Order
11246; and any regulations under or amendments of such authorities. This release
further extends to all claims of any kind under any constitutional, contract,
tort, or other legal, equitable, or statutory theories, including, but not
limited to, claims for breach of contract, tortious interference with contract,
or claims under the U.S. Constitution. This release does not apply to (1) a
claim relating to the interpretation or application of this Agreement; (2) a
claim alleging a breach of this Agreement; or (3) the right to file an
Administrative Claim with the EEOC, which cannot be waived by law.

 

 

5.

In accordance with the Older Workers Benefit Protection Act (the “Act”),
Executive acknowledges that (1) s/he was advised in writing to consult with an
attorney before executing this Agreement; (2) s/he has been represented and
advised by independent counsel of his/her own choice throughout all negotiations
that preceded the execution of this Agreement; (3) s/he is aware of his/her
rights under the Act; (4) as consideration for signing this Agreement, Executive
has received additional benefits and compensation of value to which s/he would
otherwise not be entitled; (5)s/he has been given a period of at least
twenty-one (21) days to consider this offer; and (6) s/he has a period of seven
(7) days from the date immediately following execution of this Agreement in
which s/he may revoke this Agreement by written notice. In the event Executive
does not exercise his/her right to revoke this Agreement, the Agreement shall
become effective on the date immediately following the seven-day waiting period
described above. The seven-day waiting period described above will expire before
the Company begins to pay out any consideration.

 

 

 
Page 10

--------------------------------------------------------------------------------

 

 

 

6.

Confidentiality. Executive agrees that all matters relating to the content of
this Agreement, including discussions leading up to this Agreement, are
confidential. Executive agrees that, unless required to do so by law, s/he will
not disclose the contents of this Agreement to any person or entity except
his/her spouse, attorney or his financial or tax advisors. If Executive is
questioned about this Agreement, s/he may respond, “I separated from the Company
on terms that were mutually satisfactory to both Parties,” or words to that
effect.

 

 

7.

Non-Disparagement. Executive will not make false, malicious, disparaging remarks
about Company or its employees or agents. Executive agrees s/he will not make
any negative statements regarding the Company or any statements which are
intended to diminish the Company’s reputation, goodwill, or ability to do
business.

 

 

8.

Covenant Not to Sue. Executive has not filed any charge or claim with any
administrative agency, court, or other forum. Executive warrants that s/he will
not file any claim in any forum, including arbitration, against the Company
arising from any claimed act, omission, or any other conduct occurring on or
before the date s/he signed this Agreement, except that this Covenant Not to Sue
does not purport to limit any right that Executive may have to file a claim that
cannot be waived as a matter of law.

 

 

9.

Binding Agreement. This Agreement is binding upon and shall inure to the benefit
of the Parties and their respective heirs, administrators, executors, trustees,
legal representatives, corporate parents, corporate subsidiaries, corporate
affiliates, successors, predecessors, assigns, directors, officers, agents,
employees, insurers, and transferees.

 

 

10.

Arbitration. To facilitate the efficient resolution of all disputes arising out
of or related in any way to the interpretation or application of this Agreement,
the Parties agree all such disputes shall be resolved exclusively, fully, and
finally by binding arbitration. The parties understand and agree that pursuant
to this Agreement they are waiving the right to have disputes resolved in court
by a judge or jury and instead to have such disputes resolved by a neutral
arbitrator. Arbitration proceedings pursuant to this provision shall occur
within 50 miles of Employee’s place of employment, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (AAA). Those rules are available on the Internet at
http://www.adr.org or by calling the AAA at 1-800-559-3222.

 

 

11.

Costs and Attorneys’ Fees. The Parties each agree to pay their own costs and
attorneys’ fees which may be incurred in connection with any dispute arising
under this Agreement.

 

 

12.

Severability. Every provision of this Agreement is intended to be severable. In
the event any term or provision of this Agreement is declared to be illegal or
invalid for any reason by a court of competent jurisdiction such illegality or
invalidity should not affect the balance of the terms and provisions of this
Agreement, the terms and provisions of which shall remain binding and
enforceable.

 

 

 
Page 11

--------------------------------------------------------------------------------

 

 

 

13.

Choice of Law. The Parties agree this Agreement shall be construed and enforced
in accordance with the laws of Washington, without regard to its principles of
conflict of laws.

 

 

14.

Entire Agreement. Each Party has read this Agreement and understands its
contents. This Agreement contains the entire agreement and understanding between
the Parties and supersedes and replaces all prior negotiations and proposed or
other actual agreements, written or oral. No amendments, modifications, or
supplements to this Agreement may be made other than by a writing signed by the
Parties. The terms of this Agreement are contractual and not a mere recital.

 

Northwest Pipe Company

 

 

/s/

 

 Date:

 

 

By:

 

 

 

 

 

 

 

 

 

Title:        

 

 

/s/

 

 Date:

 

 

By:

 

 

 

 

 

 

Page 12